UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2013 Class IA: $7.13 Class IB: $7.07 Total return at net asset value JPMorgan Developed (as of 12/31/13) Class IA shares* Class IB shares† High Yield Index‡ 1 year 8.10% 7.85% 8.42% 5 years 121.41 118.93 143.76 Annualized 17.23 16.97 19.51 10 years 114.10 108.73 133.40 Annualized 7.91 7.64 8.85 Life 652.50 616.47 — Annualized 8.10 7.90 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality A 0.4% Baa 2.8% Ba 23.9% B 44.3% Caa or below 22.4% Not rated 2.7% Cash and net other assets 3.5% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the environment like for high-yield bonds during the 12 months ended December 31, 2013? During the early months of the period, high-yield bonds and other credit-sensitive fixed-income securities benefited from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed, as concern about higher interest rates weighed on investor sentiment, leading investors to sell off credit-sensitive securities in order to lock in profits. After spiking in June, interest rates remained elevated until mid-September, due to uncertainty about when the Federal Reserve would begin the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled in October when President Obama signed a short-term bill that suspended the U.S. debt ceiling and funded the government through mid-January 2014, to end the partial government shutdown. At its December policy meeting, the Fed announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January, citing improving labor market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by year-end. Against the backdrop of improving economic data, high-yield bonds and leveraged loans weathered the rise in Treasury yields well. Additionally, the markets digested the beginning of the Fed’s tapering process, as well as the nomination of Janet Yellen to succeed Ben Bernanke as central bank chair. For the year, high-yield bonds and floating-rate bank-loan securities outpaced most other fixed-income sectors and were among the few groups to achieve solidly positive returns. Issuance of new high-yield bonds reached a record of more than $398 billion, with a majority of the new-issue activity being used to refinance older, higher-coupon debt. Leveraged-loan new-issue activity totaled $669 billion, far surpassing the previous annual high of $388 billion in 2007. By credit rating, CCC/Caa-rated bonds and loans outperformed higher-rated bonds and loans by a sizable margin. At period-end, the high-yield default rate stood at 0.66%, its lowest level since December 2007, and considerably below the long-term average of 4.0%. The leveraged-loan credit default rate, which combines bonds and loans, was at 1.03%, its lowest level since October 2011. From an industry perspective within the high-yield market, transportation was the best-performing group while cable and satellite was the weakest-performing group. Let’s talk about your portfolio positioning. Which strategies had the biggest influence on the fund’s relative performance during the period? At the sector/industry level, overweighting chemicals, cable and satellite, gaming/lodging/leisure, and financials, along with strong security selection in automotive and services, bolstered the fund’s return versus the index. Conversely, holding lighter-than-benchmark stakes in industrials, metals and mining, diversified media, transportation, and consumer products detracted from performance relative to the fund’s benchmark. From a credit-quality standpoint, the fund was generally underweight in higher-quality high-yield bonds — those rated BB or Ba — with more emphasis on the middle- and lower-quality market tiers. We offset this positioning with a stake in bank-loan securities, as well as a cash buffer, to help bring portfolio credit risk to near neutral versus the benchmark. This positioning aided the fund’s relative return because we owned securities with higher yield spreads and, as noted above, the lower-credit-quality market tier meaningfully outpaced the higher-quality tier. In terms of individual holdings, top contributors included Travelport, a provider of computerized registration systems to the travel industry, drugstore and pharmacy Rite Aid, hotel and casino operator Caesars Entertainment, and global payment-processing company First Data. On the downside, Exide Technologies, a maker of lead-acid batteries for cars and other machines, hampered the fund’s relative results. What is your outlook for the high-yield market in the coming months? At period-end, the fundamental backdrop for high-yield bonds and bank loans remained solid: U.S. economic growth looked to be on track and, in our view, could strengthen in 2014, issuers appeared to be in reasonably good financial shape, and the default rates were still near historically low levels. Given our generally constructive view of fundamentals, we believe the high-yield default rate could remain low through 2014 and possibly longer. While high-yield and bank-loan spreads compressed during the period, they were still above the euphorically tight levels that we saw in 2007 and remained closer to their historical averages. Consequently, in light of our fundamental view of the market and low default expectations, we believe spreads are fairly attractive. Against this backdrop, we believe it is possible for high-yield bonds to generate solid, coupon-like returns in 2014. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2Putnam VT High Yield Fund Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. A CFA® charterholder, hejoined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.85 $5.14 $3.77 $5.04 Ending value (after expenses) $1,062.60 $1,061.60 $1,021.48 $1,020.21 Annualized expense ratio† 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4Putnam VT High Yield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2014 Putnam VT High Yield Fund 5 The fund’s portfolio 12/31/13 CORPORATE BONDS AND NOTES (85.8%)* Principal amount Value Advertising and marketing services (0.3%) Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. unsec. notes 7s, 2020 $620,000 $489,800 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 497,124 Automotive (0.9%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 700,000 796,250 General Motors Co. escrow notes 8 1/4s, 2023 820,000 12,300 General Motors Financial Co., Inc. 144A company guaranty sr. unsec. notes 4 1/4s, 2023 145,000 137,931 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s,2021 1,031,000 1,064,507 Schaeffler Finance BV company guaranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 130,000 202,984 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $218,000 245,794 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 296,400 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 400,000 399,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 70,000 80,325 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 182,250 Basic materials (8.0%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 225,000 242,438 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 1,095,000 1,386,707 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 265,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 845,000 804,863 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,049,000 1,127,674 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2017 (Luxembourg) 275,000 279,125 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 620,000 652,550 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 377,225 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,219,424 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 479,188 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 275,000 284,625 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 595,000 614,635 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 525,000 526,313 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 540,000 564,300 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 213,400 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Basic materials cont. Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) $335,000 $342,538 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 295,000 311,225 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 415,325 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 874,654 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 345,000 376,050 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 155,000 161,588 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 625,000 618,750 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 715,000 770,413 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 690,000 823,688 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 215,000 220,375 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 395,000 394,013 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 575,000 597,281 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 775,000 875,750 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 380,000 420,375 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 790,000 778,150 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 185,000 255,459 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $590,000 507,400 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 283,687 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 180,881 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 720,000 724,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 313,250 433,942 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $960,000 1,101,600 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 400,500 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 175,000 183,313 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 565,000 594,663 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 431,550 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 200,000 193,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 472,813 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 180,000 187,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 677,250 PQ Corp. 144A sr. notes 8 3/4s, 2018 505,000 550,450 6Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Basic materials cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $480,000 $537,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 525,000 556,500 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 455,000 487,988 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 405,000 394,369 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 265,000 269,297 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 345,000 377,344 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 200,725 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 124,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 167,788 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 74,813 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 890,000 1,010,149 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 165,000 174,900 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 295,000 313,438 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 525,000 535,500 USG Corp. sr. unsec. notes 9 3/4s, 2018 530,000 626,725 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,313 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 870,000 839,550 Broadcasting (2.6%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 1,385,000 1,412,700 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 985,000 1,035,480 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 640,000 653,600 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 601,350 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 662,513 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 887,188 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 265,200 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 935,000 1,000,449 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 255,000 251,175 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 270,000 272,700 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 614,338 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 705,000 720,863 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 416,763 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Broadcasting cont. Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $535,000 $588,500 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 440,000 483,450 Building materials (1.1%) Building Materials Corp. of America 144A company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 162,000 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 700,000 752,500 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s,2021 275,000 297,688 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 350,000 397,250 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 907,500 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,026,487 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 620,200 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 222,630 Capital goods (6.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,260,000 1,367,100 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,485,000 1,700,325 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 585,000 587,924 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 237,938 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 616,688 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 347,250 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 735,000 780,938 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 178,650 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 407,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 961,406 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 100,000 106,125 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 445,000 416,075 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 315,000 324,450 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 665,000 475,475 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 605,000 616,374 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 635,000 650,875 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 515,000 555,556 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,100,000 1,418,920 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 670,000 676,700 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,060,000 1,001,700 Putnam VT High Yield Fund7 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 $645,000 $678,863 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 595,000 629,213 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 420,000 438,900 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 276,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 385,000 392,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 936,894 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 715,225 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 645,000 683,700 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 353,100 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 365,000 398,763 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 171,200 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 991,200 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 586,000 627,020 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 320,000 333,600 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 150,000 161,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 385,000 376,337 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 900,900 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s,2021 540,000 523,800 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 140,000 140,000 Coal (0.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 470,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,270,000 1,374,774 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 760,000 800,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 106,875 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 404,700 Commercial and consumer services (2.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 99,300 100,045 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 765,000 770,738 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 385,000 442,750 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,100,000 1,267,749 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Commercial and consumer services cont. DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) $630,000 $669,375 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 892,100 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 885,000 901,594 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 880,000 910,800 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,045,000 1,165,175 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 700,000 773,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 502,425 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 401,399 425,483 Communication services (10.0%) Adelphia Communications Corp. escrow bonds zero %, 2014 80,000 560 Adelphia Communications Corp. escrow bonds zero %, 2014 130,000 910 Adelphia Communications Corp. escrow bonds zero %, 2014 290,000 2,030 Adelphia Communications Corp. escrow bonds zero %, 2014 755,000 5,285 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 582,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 83,813 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 262,319 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 963,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 540,000 503,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s,2020 430,000 465,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 235,000 242,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s,2023 910,000 844,025 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 473,625 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 645,000 653,063 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 145,000 147,538 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 334,025 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,005,000 984,900 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 350,000 378,000 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 210,000 217,350 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,300,000 1,347,124 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 436,800 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 550,000 629,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 360,000 381,600 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 $765,000 $875,925 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 180,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 492,538 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 810,000 903,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 305,000 314,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 402,413 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 1,275,000 1,367,438 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 2,521,000 2,703,772 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 632,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 153,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 381,600 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 250,000 252,500 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 (United Kingdom) 285,000 285,713 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 289,988 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 657,200 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 872,463 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,045,000 1,084,188 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 660,000 498,300 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 595,000 664,913 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 480,000 464,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 555,980 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 591,056 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 407,550 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 208,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,658,800 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 455,000 526,663 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 380,000 412,300 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,185,000 1,424,963 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,270,000 1,365,250 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,428,087 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 113,713 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 $275,000 $287,375 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 275,000 280,500 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s,2018 245,000 257,863 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 425,851 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,160,000 1,133,900 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,260,000 1,398,600 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 283,708 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 763,063 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 335,081 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 162,191 170,706 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 611,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 275,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 330,000 308,550 Consumer (0.3%) Gibson Brands, Inc. 144A company guaranty sr. notes 8 7/8s,2018 400,000 421,000 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,188 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 48,038 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 615,000 661,893 Consumer staples (5.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 760,000 684,000 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 295,800 294,321 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,350,000 1,439,437 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 262,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 270,000 261,563 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 365,000 349,488 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 220,000 220,677 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 604,950 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 515,000 530,450 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 180,000 172,350 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 825,000 895,125 Putnam VT High Yield Fund9 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 $580,000 $539,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 754,775 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 357,613 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 180,000 169,650 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 145,000 142,100 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 986,625 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 729,300 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,437,449 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 828,400 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 437,268 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s,2020 820,000 793,350 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 318,231 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 360,000 371,700 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 310,000 321,238 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 197,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 890,000 930,050 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 390,000 413,888 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 610,000 664,900 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 383,000 413,640 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 345,000 369,150 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 70,000 74,900 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 539,013 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 710,100 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 330,400 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 958,162 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 264,375 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 571,050 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 140,000 143,500 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 595,000 621,775 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 540,000 600,075 Wells Enterprises, Inc. 144A sr. notes 6 3/4s,2020 130,000 131,950 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Energy (oil field) (1.1%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $465,000 $474,300 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 665,000 698,250 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 560,000 600,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 840,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 803,011 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 540,000 550,800 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 176,855 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 164,688 Entertainment (1.3%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 765,000 874,968 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 146,475 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 360,438 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 290,000 295,075 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 200,000 193,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 90,000 84,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 436,475 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 660,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 250,512 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 264,250 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 722,138 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 555,000 542,513 Financials (9.1%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 736,750 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 301,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 420,000 502,425 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 509,469 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 500,950 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 560,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 195,000 235,950 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 610,000 587,125 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Financials cont. CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $810,000 $866,700 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 110,000 105,738 CIT Group, Inc. sr. unsec. notes 5s,2023 365,000 351,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 224,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 515,000 547,188 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 270,000 303,413 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 681,038 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 245,000 333,908 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $720,000 662,400 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 426,000 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 220,000 242,550 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 785,000 657,438 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,145,000 1,185,074 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,065,000 1,143,544 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 445,000 443,331 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 1,012,359 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 289,161 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 740,000 760,350 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 715,000 743,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 435,000 448,050 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 221,913 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 615,000 615,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 255,000 244,163 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 420,000 465,150 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 110,000 117,480 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 120,000 123,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 548,250 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,276,117 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $660,000 683,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 255,000 258,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 300,000 337,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 615,000 638,063 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Financials cont. Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 $305,000 $290,513 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 245,000 248,981 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 494,400 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 325,500 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 490,000 491,225 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 375,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 530,000 541,263 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 800,000 854,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 656,638 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 585,000 580,613 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 468,700 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 189,326 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,005,963 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 392,777 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,650,000 1,922,249 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,580,000 1,726,940 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 167,400 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 365,000 365,000 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 757,000 779,710 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 675,000 715,500 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 531,563 Gaming and lottery (1.9%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 1,175,000 1,142,688 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 190,000 193,325 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 555,175 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 760,000 747,093 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 245,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 293,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 687,388 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,393,299 1,548,303 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 425,000 419,688 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Gaming and lottery cont. Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 $508,000 $553,085 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 904,200 Health care (7.1%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 565,000 579,125 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 490,000 509,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 704,125 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 645,000 656,288 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 495,000 509,850 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 825,000 866,250 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 937,200 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 645,000 989,360 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $585,000 595,968 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 560,000 579,600 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 276,675 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 655,000 670,556 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 240,149 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 647,594 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 290,000 292,538 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 60,000 65,025 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 664,200 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,620,519 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 231,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 894,325 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 290,000 300,875 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 641,300 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 310,000 327,825 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 530,000 596,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,443,249 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 395,000 445,363 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 350,000 363,563 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 698,500 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Health care cont. Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R $455,000 $494,244 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 878,688 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 220,000 225,500 Service Corp. International/US sr. notes 7s, 2019 345,000 369,150 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 260,000 263,250 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 657,200 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 105,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 819,588 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 560,000 526,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 727,050 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 350,000 365,312 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s,2020 205,000 229,600 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 140,075 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 342,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 121,181 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 963,825 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 695,000 763,631 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 915,000 935,588 Homebuilding (1.9%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 510,000 568,650 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 110,000 110,000 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 612,125 Brookfield Residential Properties, Inc./ Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 350,000 352,136 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 130,000 132,275 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 655,000 679,563 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 180,000 191,700 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 260,000 241,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 941,000 1,018,632 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 520,000 514,800 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,017,749 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 364,763 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Homebuilding cont. Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 $170,000 $190,825 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 255,413 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 150,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 255,000 247,988 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 790,900 Lodging/Tourism (1.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 260,000 274,950 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,230,074 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 185,000 180,375 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 650,000 739,375 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 324,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 492,200 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 440,000 515,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 472,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 145,000 152,794 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 775,000 747,875 Media (0.3%) Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 680,000 693,600 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 285,000 277,162 Oil and gas (11.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 340,800 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 990,000 1,059,300 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 820,000 791,300 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 540,000 545,400 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 760,000 798,000 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 394,975 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 590,000 634,250 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,290,000 1,396,424 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 683,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 754,075 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Oil and gas cont. Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 $328,954 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $490,000 531,038 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 180,000 185,400 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 806,575 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 923,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 395,000 405,863 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 345,888 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 600,000 412,500 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,300,000 1,350,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 875,000 919,844 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 751,905 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 425,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,090,000 1,040,950 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 570,000 558,600 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,367,600 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 255,000 271,575 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 160,000 166,800 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,585,000 1,600,849 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 69,144 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 230,000 243,800 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 240,000 266,100 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,259,850 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 140,000 139,300 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,346,588 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 1,670,000 1,686,700 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 195,000 58,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 568,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 332,475 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 648,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 615,000 634,219 Putnam VT High Yield Fund13 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Oil and gas cont. Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 $265,000 $275,269 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 675,000 707,063 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 425,000 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 530,000 561,800 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 1,449,350 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,288,782 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 218,739 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 368,050 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 294,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,048,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 370,000 369,075 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 370,000 367,225 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,536,800 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 295,688 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 1,340,000 1,460,600 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 445,000 466,138 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 235,000 253,800 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 620,000 669,600 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 414,375 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 339,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 126,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 664,650 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,400,299 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 466,416 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 239,847 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 260,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 965,000 1,030,138 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 126,192 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 345,000 349,312 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 460,000 478,975 Retail (2.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 306,738 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Retail cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $215,000 $231,124 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 336,000 336,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 205,000 206,538 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 743,325 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 ‡‡ 635,000 646,113 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 850,000 820,249 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 290,000 303,413 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 805,000 881,475 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 322,088 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 520,000 538,200 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 778,000 796,493 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 936,394 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 470,250 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 695,000 728,013 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 376,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 751,537 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 477,263 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 265,000 270,300 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 425,000 398,438 Technology (4.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 470,250 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 145,000 128,325 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 645,000 669,188 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 370,000 353,350 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,705,000 1,670,900 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 417,725 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,430,000 1,678,463 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,490,000 1,584,987 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 475,000 507,063 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 495,000 546,356 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 915,000 965,325 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 ## 175,000 184,625 14Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 $372,000 $422,220 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 720,000 728,100 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 210,000 236,250 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 545,000 628,113 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 328,925 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 615,000 630,374 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 517,000 504,721 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,660,000 1,618,500 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 792,750 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 250,000 272,500 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 870,000 950,475 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 628,187 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 70,000 79,100 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 70,000 75,950 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,680,000 1,780,800 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 986,000 1,067,345 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 808,125 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 435,000 483,938 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 415,000 414,480 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 530,000 524,700 Utilities and power (3.8%) AES Corp. (VA) sr. unsec. notes 8s, 2020 380,000 444,600 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 698,000 820,150 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s,2021 970,000 1,093,675 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s,2023 255,000 239,063 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 990,000 1,084,050 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 184,050 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 142,100 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,139,836 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,066,263 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 452,097 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 440,000 467,500 CORPORATE BONDS AND NOTES (85.8%)* cont. Principal amount Value Utilities and power cont. Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 $780,000 $916,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 300,000 318,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 482,675 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 450,000 484,313 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 212,800 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 870,000 1,003,762 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 419,331 436,104 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 218,763 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 238,650 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 220,838 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 375,000 367,500 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,290,000 1,428,675 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 443,625 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 332,150 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 164,868 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 305,025 Total corporate bonds and notes (cost $314,520,234) SENIOR LOANS (5.2%)* c Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $365,000 $370,018 Capital goods (0.1%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 346,500 347,907 Communication services (0.2%) Asurion Corp. bank term loan FRN 11s, 2019 580,000 598,124 Consumer cyclicals (2.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s,2018 143,188 143,903 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 111,455 112,616 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,580,744 1,506,646 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 991,602 1,000,279 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 505,000 511,850 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 1,464,000 1,396,900 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 249,375 249,998 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 214,145 199,646 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 161,000 163,214 Putnam VT High Yield Fund 15 SENIOR LOANS (5.2%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 U $69,000 $69,559 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 273,600 275,424 J.C. Penney Corp., Inc. bank term loan FRN 6s,2018 208,950 203,813 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 975,000 986,491 Travelport, LLC bank term loan FRN 9 1/2s, 2016 930,334 961,345 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 560,731 570,543 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 360,000 356,400 Consumer staples (0.4%) BJ’s Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 255,000 259,973 Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 383,325 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 532,325 535,951 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 314,133 Energy (0.8%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s,2020 665,000 678,300 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 715,653 717,889 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 233,238 236,639 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 765,000 776,474 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 605,425 606,813 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 459 461 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 156,065 160,795 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,000,000 987,500 Health care (0.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 504,900 505,739 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 561,200 562,199 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 385,135 386,772 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 331,403 333,412 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 165,000 167,063 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ 750,000 731,250 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 2,284,778 1,569,642 Total senior loans (cost $20,054,285) COMMON STOCKS (2.3%)* Shares Value Ally Financial, Inc. 50 $372,500 American Axle & Manufacturing Holdings, Inc. † 21,905 447,956 Calpine Corp. † 26,675 520,429 CIT Group, Inc. 6,665 347,446 Delphi Automotive PLC (United Kingdom) 6,580 395,655 DISH Network Corp. Class A † 9,125 528,520 Elizabeth Arden, Inc. † 11,205 397,217 General Motors Co. † 20,292 829,334 Gulfport Energy Corp. † 6,700 423,105 Harry & David Holdings, Inc. † 780 95,550 Hilton Worldwide Holdings, Inc. † 13,028 289,873 Huntsman Corp. 20,290 499,134 Jarden Corp. † 8,340 511,659 Kodiak Oil & Gas Corp. † 65,515 734,422 LyondellBasell Industries NV Class A 5,127 411,596 MeadWestvaco Corp. 11,050 408,077 MetLife, Inc. 5,899 318,074 Tribune Co. † 7,812 604,649 Tribune Co. Class 1C F 682,134 170,534 Trump Entertainment Resorts, Inc. † 913 1,826 Vantage Drilling Co. † 211,443 389,055 Total common stocks (cost $7,621,189) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 34,707 $709,866 MetLife, Inc. $3.75 cv. pfd. 10,405 327,237 United Technologies Corp. $3.75 cv. pfd. 7,600 497,572 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 15,000 835,781 Total convertible preferred stocks (cost $2,109,272) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 $456,000 $408,439 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 598,000 816,269 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 719,779 Total convertible bonds and notes (cost $1,526,907) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 889 $849,077 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 26,210 700,855 M/I Homes, Inc. $2.438 pfd. 14,167 358,425 Total preferred stocks (cost $1,309,589) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,395 General Motors Co. 7/10/19 18.33 5,869 135,750 General Motors Co. 7/10/16 10.00 5,869 182,878 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 192,571 — Total warrants (cost $242,005) SHORT-TERM INVESTMENTS (3.7%)* Shares Value Putnam Short Term Investment Fund 0.08% L 14,163,494 $14,163,494 Total short-term investments (cost $14,163,494) Total investments (cost $361,546,975) 16Putnam VT High Yield Fund Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $386,196,297. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $70,395 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $6,479,383) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 3/19/14 $1,049,636 $1,033,851 $(15,785) Barclays Bank PLC British Pound Sell 3/19/14 1,199,593 1,184,475 (15,118) Credit Suisse International Euro Sell 3/19/14 1,450,643 1,428,544 (22,099) Deutsche Bank AG Euro Sell 3/19/14 973,699 962,259 (11,440) Goldman Sachs International Euro Sell 3/19/14 2,476 2,439 (37) JPMorgan Chase Bank N.A. Euro Buy 3/19/14 534,585 534,449 136 State Street Bank and Trust Co. Canadian Dollar Sell 1/16/14 700,167 719,529 19,362 Euro Sell 3/19/14 420,680 414,276 (6,404) UBS AG Euro Buy 3/19/14 199,610 199,561 49 Total Putnam VT High Yield Fund17 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,318,807 $— $— Capital goods 843,611 — — Communication services 528,520 — — Consumer cyclicals 2,235,515 1,826 170,534 Consumer staples 397,217 95,550 — Energy 1,546,582 — — Financials 665,520 372,500 — Utilities and power 520,429 — — Total common stocks Convertible bonds and notes $— $1,944,487 $— Convertible preferred stocks 497,572 1,872,884 — Corporate bonds and notes — 331,236,756 — Preferred stocks 700,855 1,207,502 — Senior loans — 19,939,006 — Warrants 318,628 3,395 — Short-term investments 14,163,494 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(51,336) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value(Note 1): Unaffiliated issuers (identified cost $347,383,481) $366,417,696 Affiliated issuers (identified cost $14,163,494) (Notes 1 and 5) 14,163,494 Cash 79,458 Dividends, interest and other receivables 6,040,761 Receivable for shares of the fund sold 292,447 Receivable for investments sold 582,319 Receivable for sales of delayed delivery securities (Note 1) 513,900 Unrealized appreciation on forward currency contracts (Note 1) 19,547 Total assets Liabilities Payable for investments purchased 827,106 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 261,773 Payable for shares of the fund repurchased 200,312 Payable for compensation of Manager (Note 2) 184,908 Payable for custodian fees (Note 2) 8,301 Payable for investor servicing fees (Note 2) 32,134 Payable for Trustee compensation and expenses (Note 2) 180,355 Payable for administrative services (Note 2) 2,454 Payable for distribution fees (Note 2) 21,630 Unrealized depreciation on forward currency contracts (Note 1) 70,883 Other accrued expenses 123,469 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $410,959,569 Undistributed net investment income (Note 1) 22,530,867 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (66,280,144) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,986,005 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $283,239,748 Number of shares outstanding 39,744,494 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.13 Computation of net asset value Class IB Net assets $102,956,549 Number of shares outstanding 14,566,896 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.07 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Statement of operations Year ended 12/31/13 Investment income Interest (including interest income of $9,158 from investments in affiliated issuers) (Note 5) $26,687,017 Dividends (net of foreign tax of $848) 389,047 Total investment income Expenses Compensation of Manager (Note 2) 2,206,941 Investor servicing fees (Note 2) 387,711 Custodian fees (Note 2) 20,605 Trustee compensation and expenses (Note 2) 31,551 Distribution fees (Note 2) 233,757 Administrative services (Note 2) 10,357 Other 200,254 Total expenses Expense reduction (Note 2) (4,357) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,393,190 Net realized loss on foreign currency transactions (Note 1) (250,115) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 27,738 Net unrealized appreciation of investments during the year 28,245 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase (decrease) in net assets Operations: Net investment income $23,989,245 $27,842,534 Net realized gain on investments and foreign currency transactions 6,143,075 2,932,757 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 55,983 28,856,162 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (21,459,376) (23,246,663) Class IB (6,224,546) (8,598,713) Decrease from capital share transactions (Note 4) (13,885,954) (10,685,047) Total increase (decrease) in net assets Net assets: Beginning of year 397,577,870 380,476,840 End of year (including undistributed net investment income of $22,530,867 and $26,352,513, respectively) The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Yield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/13 .44 .11 (.51) .74 6.25 43 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 Class IB 12/31/13 .41 .12 (.49) .99 5.98 43 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.10% of average net assets. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 21 Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income, with a secondary objective of capital growth when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820) . If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency 22 Putnam VT High Yield Fund transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $64,479 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $65,611,803 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $728,766 N/A $728,766 12/31/14 28,491,807 N/A 28,491,807 12/31/16 36,391,230 N/A 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from the expiration of a capital loss carryover, and from interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $126,969 to decrease undistributed net investment income, $532,945 to decrease paid-in-capital and $659,914 to decrease accumulated net realized loss. Putnam VT High Yield Fund 23 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $22,724,334 Unrealized depreciation (4,358,460) Net unrealized appreciation 18,365,874 Undistributed ordinary income 22,595,223 Capital loss carryforward (65,611,803) Cost for federal income tax purposes $362,215,316 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $294,221 Class IB 93,490 Total $387,711 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $157 under the expense offset arrangements and by $4,200 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $262, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB 233,757 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $160,930,773 and $172,281,895, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 24Putnam VT High Yield Fund Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 6,222,220 $43,197,470 6,250,477 $42,354,016 4,406,817 $30,273,451 5,178,912 $34,457,721 Shares issued in connection with reinvestment of distributions 3,160,438 21,459,376 3,604,134 23,246,663 922,155 6,224,546 1,341,453 8,598,713 9,382,658 64,656,846 9,854,611 65,600,679 5,328,972 36,497,997 6,520,365 43,056,434 Shares repurchased (12,687,307) (88,070,823) (9,772,227) (66,192,232) (3,911,963) (26,969,974) (8,090,799) (53,149,928) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $11,598,448 $11,864,668 $23,463,116 $2,281 $— Putnam Short Term Investment Fund* — 100,969,545 86,806,051 6,877 14,163,494 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $68,310, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Golden Nugget, Inc. $68,310 Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 9 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $8,900,000 Warrants (number of warrants) 200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $19,547 Payables $70,883 Equity contracts Investments 322,023 Payables — Total Putnam VT High Yield Fund 25 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $ (261,281) $(261,281) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $29,939 $29,939 Equity contracts 89,676 — 89,676 Total Note 10 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts # $— $— $— $— $— $136 $19,362 $49 $19,547 Total Assets $— $— $— $— $— Liabilities: Forward currency contracts # 15,785 15,118 22,099 11,440 37 — 6,404 — 70,883 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $— $— $— $— $— $— $— Net amount $(15,785) $(15,118) $(22,099) $(11,440) $(37) $136 $12,958 $49 $(51,336) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (See Note 1 to the financial statements) ## Any over-collateralization of total financial and derivative net assets is not shown. 26Putnam VT High Yield Fund Putnam VT High Yield Fund27 Federal tax information (Unaudited) The fund designated 1.03% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 28 Putnam VT High Yield Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Resid uary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corpora tion of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Putnam VT High Yield Fund 29 Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any 30 Putnam VT High Yield Fund applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 3rd 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 118, 102 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments Putnam VT High Yield Fund 31 in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 32Putnam VT High Yield Fund About the Trustees Putnam VT High Yield Fund 33 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Putnam Services, Putnam Investments and Investments, Putnam Management, and PutnamManagement Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 34Putnam VT High Yield Fund This page intentionally left blank. Putnam VT High Yield Fund 35 This page intentionally left blank. 36 Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Auditor Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 37 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. 285130 2/14 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2013	$71,405	$ — $5,135	$ — December 31, 2012	$92,091	$ — $5,135	$775 For the fiscal years ended December 31, 2013 and December 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $155,135 and $258,022 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
